Learned, P. J.
We do not see anything in the case which shows contributory negligence on the part of the intestate. It was a cold day, and it was not unreasonable that he should approach a Are. Whether or not he knew that at that moment there were cartridges in the pail, we cannot tell. He *21ihad been directed, with others, to get a pole, for a pike pole.- He and they got them from the drift. There was no work to do until the blasting had been done. Stewart, the deceased, seems to have been waiting for an opportunity to work, or perhaps, as another witness had done, he was trimming his pole. That under such circumstances he should go within some five feet of a fire where a man was working is no such conclusive evidence of negligence that we can disregard the finding of the jury on that point.
The important question is on the negligence of the defendant. This cannot toe determined upon the rule, that the master must furnish a safe place to work; for Stewart was not set at work on the fire. His work was to be the pushing of the broken ice after a blast; and it would be a forced application of the rule to say that a place was unsafe because an unforeseen explosion happened near it of cartridges temporarily brought there. Hussey v. Coger, 112 N. Y. 614. 20 N. E. Rep. 556. The learned justice who tried the case held th at this work of thawing out the cartridges was the work of the master; that, if the master was not exercising the care commensurate with the evidences of danger, it was liable. And he submitted to the jury the question whether, upon the whole evidence, the means used were reasonably safe. He charged that he master was bound to use ordinary care,—not the highest, but a care commensurate with the danger which might reasonably be apprehended. It is proved that the cartridges did not explode from being dropped. Some cause must have existed, and there was no cause but the fire. In what way this happened cannot be told,—whether from the escape of nitro-glycerinc from the cartridges, or from some sudden blazing up of the fíame over the edge of the pail, or in some other way. Now, while the testimony shows that dynamite is often thawed in pails of hot water, yet it is evident that generally this is not done over a flaming fire. Even the witness who speaks most confidently on this subject, and who testifies that he has often done this very thing, says that there should be an arrangement to move the pail from one point to another, and graduate the heat, and further says that the water should not boil. It is quite apparent that a fire of such materials as were used in this case, out of doors, might heat the part of the pail above the water, or might even touch the part of the cartridges above t he water. As the cartridges rose above the water, and rested against the sid e of the pail, they were possibly ignited from the heat of the pail, or from flame.' The case is not quite analogous with that where some implement or contrivance is used, and precisely similar implements or contrivances have previously been used, many times, with safety. When witnesses show that cartridges have in former instances been thawed in pails over fires, it by no means follows that such fires were similar to that used on this occasion. It might be safe to put an explosive cartridge in a pail of water, over a moderate fire of coals, while it might be very unsafe to do this over a fire which would produce a flame, and that, too, out of doors, where the flame might be blown by the wind. In other words, one fire may differ so much from another fire that we cannot say that it is a similar implement or contrivance, and that it was not negligent to use this fire to thaw cartridges in a pail, because in other instances other fires have been safely used for this purpose. We do not mean, however, that the ordinary method of doing this work may not be taken into consideration on the question of negligence.
In stating the duty of the master, the learned justice said.it was his duty to furnish competent employes and reasonably safe appliances. This is substantially the rule stated in Pantzar v. Mining Co., 99 N. Y. 368, at 372, 2 N. E. Rep. 24, viz., “adequate and suitable tools and implements,” “skillful and competent workmen to direct his labor and assist in the performance of his duties.” This rule is not changed by Stringham v. Hilton, 111 N. Y. 198, 18 N. E. Rep. 870. The man who had charge of the business the day of the accident was Crandall, a stone-mason. He had never heard that cartridges *22exploded with heat, and never had any instructions about handling dynamite. He had thawed dynamite by putting cartridges into heated water. He once saw a man put cartridges in the water in a pail, and put the pail on the back part of a cook-stove, in which was a light fire. Brehany, who alone was at the fire when the accident happened, knew nothing about dynamite until Flynn instructed him, a day or two before. Flynn did not tell him to put the cartridges in carefully, but told him not to drop them in the fire. Flynn says that from his experience the cartridges would not explode from heat, but he adds that he understood it would take from 800° to 500° Fahrenheit to explode dynamite. A range of 200° on such a point does not indicate accurate knowledge. Dicks, who directed Flynn to thaw the cartridges, told him to be careful, but gave him no instructions how to do it; yet he says it required a great deal of judgment to tend the fire, with water and cartridges in it. Yet he did not learn whether there was danger in its getting too hot. We think, then, that there was evidence from which the jury might find that through the ignorance and want of skill of these workmen there was not that reasonable care taken in thawing these cartridges which the master owed to those engaged in its service. A powerful explosive, such as dynamite, should be handled with care proportionate to the injury which it may occasion. If it was necessary to thaw it, this work should be done by prudent men, acquainted with the possible danger, and by such means as should cause, within reasonable limits, the least possible risk. The defendant argues that no special skill is required to handle dynamite. Perhaps not; but care and judgment were needed, such as might be gained by experience and knowledge of what might cause an explosion;
The question to a yitness, whether he had thawed “rend-rock,” was not improper. “Bend-rock” is a kind of dynamite. Devine was a practical chemist, who had made a study of explosives. We have examined the questions put to him to which the defendant objected. We think they came within the line of admissible expert testimony.
The court was asked by- defendant to charge that the question before the jury was not one of science, and he so charged; but, being in doubt as to the-meaning of the counsel, he gave an opportunity for explanation. There was no error in this. We think that there was no error in the charge, which, of course, must be taken as a whole. It has been justly said that the line of division between the duty of the master and that of the operative in such cases as this is difficult to define by any general description. Webber v. Piper, 109 N. Y. 496, 17 N. E. Rep. 216, But it seems to us that an operative has a right to expect that the master will intrust the handling of. dangerous materials only to experienced and careful workmen, and that the methods employed shall be such as are reasonably safe. Judgment and order affirmed, with costs.